          Case 3:19-cr-00056-MMD-CLB Document 39 Filed 07/01/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        3:19-CR-00056-MMD-CLB

 9                Plaintiff,                        Final Order of Forfeiture

10          v.

11 DAMIEN KENNETH WRIGLEY,

12                Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture and Amended Preliminary Order of Forfeiture pursuant to Fed. R.

15 Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. § 924(d)(1) with 28 U.S.C. § 2461(c) based

16 upon the plea of guilty by Damien Kenneth Wrigley to the criminal offense, forfeiting the

17 property set forth in the Memorandum in Support of Plea and the Forfeiture Allegation of

18 the Indictment and shown by the United States to have the requisite nexus to the offense to

19 which Damien Kenneth Wrigley pled guilty. Indictment ECF No. 11; Memorandum in

20 Support of Plea, ECF No. 20; Change of Plea, ECF No. 22; Preliminary Order of

21 Forfeiture, ECF No. 23; Amended Preliminary Order of Forfeiture, ECF No. 28.

22         This Court finds that the United States may amend this order at any time to add
23 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

24 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

25         This Court finds the United States published the notice of forfeiture in accordance
26 with the law via the official government internet forfeiture site, www.forfeiture.gov,

27 consecutively from April 17, 2020, through May 16, 2020, notifying all potential third

28 ///
           Case 3:19-cr-00056-MMD-CLB Document 39 Filed 07/01/20 Page 2 of 2



 1   parties of their right to petition the Court. Notice of Filing Proof of Publication Exhibits,

 2   ECF No. 36-1, p. 5.

 3          This Court finds no petition was filed herein by or on behalf of any person or entity

 4   and the time for filing such petitions and claims has expired.

 5          This Court finds no petitions are pending with regard to the property named herein

 6   and the time for presenting such petitions has expired.

 7          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 8   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 9   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

10   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

11   924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of

12   according to law:

13          1. Ruger P95DC, 9mm pistol bearing serial number 312-88627; and

14          2. any and all ammunition.

15   (all of which constitutes property).

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

17   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

18   deposit, as well as any income derived as a result of the government’s management of any

19   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

20   disposed of according to law.

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

22   copies of this Order to all counsel of record.

23          DATED THIS 1st day of July 2020.

24

25

26                                                MIRANDA M. DU
                                                  UNITED STATES DISTRICT JUDGE
27

28
                                                      2
